Citation Nr: 1134234	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  07-17 340	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain.

2.  Entitlement to service connection for a cervical spine disability, to include as secondary to chronic thoracolumbar strain.

3.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to February 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006, October 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In the September 2006 rating decision, the RO effectuated the award of a 20 percent evaluation for chronic thoracolumbar strain, effective April 13, 2004.  In the October 2009 rating decision, the RO denied entitlement to service connection for a cervical spine disability.  In the January 2010 rating decision, the RO denied entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Initially, the Board notes that the issue of entitlement to an effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain was the subject of a May 2011 order from the United States Court of Appeals for Veterans Claims (Court).  The other two issues have not been previously before the Board; however, the Veteran had perfected appeals in these two additional claims, and thus they are now part of the current appellate review.  The Board will address the issue of entitlement to an earlier effective date for the award of a 20 percent evaluation for chronic thoracolumbar strain first.

In an April 2008 decision, the Board denied an earlier effective date for the award of a 20 percent evaluation.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The Veteran and the Secretary of VA (parties) filed a joint motion to vacate the Board's decision.  Specifically, the parties determined that the Board had not addressed the possibility of the Veteran having filed an informal claim for an increased rating prior to April 13, 2004, under the provisions of 38 C.F.R. §§ 3.155 and 3.157.  The parties also determined that VA had not addressed the possibility that there may be outstanding VA treatment records that had not been obtained from the Pensacola outpatient clinic following the Veteran's May 8, 1990, to June 20, 1990, hospitalization for low back pain at the Tuskegee VA Medical Center.

When the case was returned to the Board, it remanded the claim to obtain outpatient treatment records from June 1990 at the Pensacola VA outpatient clinic.  For whatever reason, the AMC told the Veteran it was seeking treatment records from "Birmingham VAMC, Central Alabama HGC, Biloxi VAMC, SE Louisiana LCS."  See March 17, 2010, letter.  (There was no indication in the record that the Veteran had received treatment at these facilities other than the Biloxi VAMC.)  The AMC sought the records from the Pensacola outpatient clinic, and those records were received in May 2010.  

In a September 2009 decision, the Board found that the Veteran had submitted an informal claim on October 4, 2003, but that the evidence did not establish prior to April 13, 2004, that the service-connected chronic thoracolumbar strain warranted a 20 percent evaluation.  The Veteran appealed the Board's decision to the Court.

In the May 2011 joint motion, the parties noted that the AMC had not received a response from the Biloxi VAMC or made a determination that the records did not exist and further efforts to obtain the records would be futile.  They determined that the Board "must ensure that VA satisfies the duty to assist with regards to the Biloxi VAMC records."  Thus, the Board will remand this claim to comply with the joint motion.  The Board notes that the joint motion is silent for a complaint about the failure to hear back from the Birmingham VAMC, Central Alabama HGC, and SE Louisiana LCS facilities.  The Board's remand will be limited to that which the parties agreed upon was missing from the record, and which the Court's Order confirmed.

As to the other two claims (entitlement to service connection for a cervical spine disability, to include as being secondary to chronic thoracolumbar strain and entitlement to a total rating for compensation based upon individual unemployability), the Board notes that the Veteran had asked for a Central Office hearing before the Board.  The record reflects a CO hearing was scheduled in October 2011, and the Veteran was informed of such in an August 2011 letter.  That same month, the Veteran contacted the Board and stated that he did not want a personal hearing at this juncture and wished to cancel the October hearing.  He was advised that such cancelation should be submitted in writing.  See VA Form 119, Report of Contact, dated August 19, 2011.  The Veteran subsequently faxed a statement to the Board stating that he did not want a Central Office hearing on October 18, 2011 and that he would let the Board know "in the future when he wants the Central Office hearing."  See August 19, 2011, facsimile.  

The Veteran does not want the October 2011 Central Office hearing and has informed the Board he will let it know when he wants the hearing.  This does not indicate that the Veteran is actually withdrawing his Central Office hearing request.  It appears the Veteran may be postponing his hearing request.  If he wants a hearing, he should specifically submit a request and such a hearing will be rescheduled once the case comes back to the Board.  No hearing will be scheduled until requested by the Veteran.

As an aside, the Board notes that the Veteran has provided inconsistent statements as to his education level.  For example, in VA Forms 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, received in October 1986 and May 1990, the Veteran indicated he had completed two years of college.  See Item # 22.  However, in a VA Form 21-8940, received on January 19, 2010, the Veteran reported he had completed one year of college.  See Item # 21.  Then, in a VA Form 21-8940, received one week later on January 26, 2010, the Veteran reported he had completed high school only.  See Item # 21.  Thus, he has reported a high school education, one year of college, and two years of college at various times over a 25-year period.  Clarification is required.

Because the Board is remanding the claim for entitlement to an earlier effective date to obtain VA medical records, it will hold the claims for entitlement to service connection for a cervical spine disability and entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability in abeyance for two reasons.  One, these records may be relevant to these issues.  Second, as noted above, the Veteran may intend to have a hearing in the future.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO/AMC should submit another request to the Biloxi VAMC to obtain any treatment records pertaining to the Veteran from 1990 to the present time.  If the RO/AMC cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (i) notify the claimant of the specific records that it is unable to obtain; (ii) explain the efforts VA has made to obtain that evidence; and (iii) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  The Veteran should be requested to clarify his level of education.  

3.  The RO/AMC may conduct any additional development it deems is warranted in connection with the three claims on appeal.

4.  Thereafter, the RO should readjudicate the claims for (i) entitlement to an effective date earlier than April 13, 2004, for the award of a 20 percent evaluation for chronic thoracolumbar strain; (ii) entitlement to service connection for a cervical spine disability; and (iii) entitlement to a total rating for compensation based upon individual unemployability due to service-connected disability.  If any of the benefits sought is not granted, the Veteran and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

